Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 1 of 21 PageID 781




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

KIMBERLY REGENESIS,
LLC, and DAMASCUS
TRADING COMPANY, LLC

               Plaintiffs,

v.                                                     Case No.: 2:19-cv-00538-FtM-38NPM


LEE COUNTY,

            Defendant.
__________________________________/

     DEFENDANT’S RESPONSE TO PLAINTIFFS’ FIRST MOTION TO COMPEL

       Defendant, Lee County, hereby responds to Plaintiffs’ Motion to Compel Responses, or

Better Responses to Plaintiffs’ First Request to Produce (Dkt. No. 56; First Motion to Compel).

This case involves a narrow legal issue – whether Plaintiffs can establish a claim of discrimination

under the ADA after litigating this issue in administrative hearings, the state circuit court, and the

state district court of appeal. Instead of serving narrowly tailored requests, Plaintiffs have served

broad requests, seeking to conduct a fishing expedition in this matter. Indeed, several of the

requests ask for information over a 20-year, or in some cases, a 30-year, period of time.

Additionally, Plaintiffs seek information through “the present” in these requests. Yet, Plaintiffs

delayed in filing this lawsuit until the eve of the four-year statute of limitations. Their decision to

delay the filing of this lawsuit for four years does not expand the scope of discovery in this case.

This lawsuit relates to a decision made in August 2015, not a decision made in the present.

       These requests clearly are nothing more than a fishing expedition, which seeks to increase

the costs of this litigation. Defendant served detailed objections and responses to these requests,
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 2 of 21 PageID 782




including citation to legal authority for its position, explaining the basis for its position, what

information it agreed to produced, and what objections it was maintaining in response to these

requests. In addition, since serving the objections, Defendant also has attempted to confer with

Plaintiffs by offering to produce additional, specifically defined information. Plaintiffs, however,

have refused to agree to these limitations, insisting on their broad and undefined requests.

       Furthermore, although many of these requests are not relevant or discoverable under Rule

26(b), Defendant also explained to Plaintiffs that much of this information is publicly available

through Defendant’s resources on the internet. Thus, Plaintiffs have this information equally

available to them. Prior to filing this lawsuit, Plaintiffs also served a public records request with

some of the same requests and they received the responsive documents to this request.

Nonetheless, Plaintiffs seek to cause an undue burden and expense on Defendant by requiring it to

produce the same information in this lawsuit that it already provided in response to public records

request as well as the information that is publicly available through Defendant’s online resources.

       Plaintiffs have failed to overcome Defendant’s proper and well-founded objections.

Therefore, Plaintiffs’ motion must be denied.

                                  MEMORANDUM OF LAW

I.     Background Regarding Plaintiffs’ Claims

       The property at issue is part of an unrecorded subdivision, which is named “Cold Saturday

Farms,” and is currently zoned Agricultural (AG-2). (Complaint (Dkt. No. 1; Compl.) ¶ 9). In this

action, Plaintiffs bring one claim, asserting that “[t]he County violated the ADA when it

discriminated against Plaintiffs by voting to (a) reject the recommendations of County staff and

the finding by its own Hearing Examiner to approve Plaintiffs’ application for rezoning to allow

its treatment center and detoxification facility and (b) deny Plaintiffs’ application.” (Compl. ¶ 3).



                                                 2
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 3 of 21 PageID 783




Notably, as set forth in this paragraph, Plaintiffs do not allege that the denial of a request for

accommodation is the basis for its claim. (See id.).

       Additionally, Plaintiffs admit that they did not file the application for rezoning. (Compl. ¶

32). Instead, they allege that TDM Consulting, Inc. (a non-party to this action) filed “an

application for rezoning of the Subject Property from AG-2 to CFPD on November 5, 2014, for

the proposed use.” (Compl. ¶ 32). The proposed use in this application for rezoning would include

a residential treatment area, with a maximum of 90 beds, as well as nine dwelling units with

individual kitchens, a central kitchen, religious facilities, recreational facilities, and 9,000 square

feet of accessory medical office and accessory retail/food uses. (Compl. ¶ 32). Plaintiffs’ contend

that, after this application was filed, the “Lee County Staff” issued a report and a three-day hearing

was held before the Lee County Hearing Examiner on February 25 and 26, 2015, and March 3,

2015. (Compl. ¶¶ 36-37). After the hearing, on May 13, 2015, the Lee County Hearing Examiner

issued a report and recommendation to the Board of County Commissioners. (Id. ¶¶ 42). The

Board of County Commissioners held a public hearing on August 5, 2015. (Id. ¶ 45). At the

hearing, there were presentations made to the Board as well as an opportunity for public comment.

(Id. ¶¶ 47-54). The entire hearing was recorded and transcribed. At the conclusion of the hearing,

the Board deliberated and unanimously voted to deny the application for rezoning on August 5,

2015. (Id. ¶ 56). Despite the Board’s denial of the rezoning request, Plaintiff KR currently

provides housing at the property to people in recovery from substance use disorders. (Compl. ¶

24).

       After this hearing, on September 2, 2015, Kevin A. Kyle, Trustee; Damascus Trading

Company, LLC; and Thomas M. Mouracade filed a petition for relief under the Florida Land Use




                                                  3
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 4 of 21 PageID 784




and Environmental Dispute Resolution Act, Florida States § 70.51.1 (See Exhibit A). This statute

provides for a procedure whereby a mediation and subsequent fact-finding hearing is held by an

independent special magistrate selected by the parties. The parties selected Jane Lane, Esquire, to

serve as the independent special magistrate. (See Exhibit B). The mediation commenced on

January 26, 2016, and Plaintiffs requested a 60-day continuance to consider modifying the

rezoning request from a CFPD (Community Facility Planned Development) to a RPD (Residential

Planned Development). (See Exhibit C). As Plaintiffs rejected the proposed resolution, an

evidentiary hearing was held on March 29, 2016. (See Exhibit D).

         After considering the evidence and testimony presented, the independent special magistrate

concluded the Board’s decision was not unreasonable and did not unfairly burden the subject

property. (Id.). As a result, the special magistrate recommended that the Board’s order remain

undisturbed. (Id.). The Board then had 45 days to take action on this recommendation at a public

hearing where the Board could accept it, reject it, or modify it. The Board set a meeting for May

3, 2016, to consider the special magistrate’s recommendation. (See Exhibit E). However, the day

before the public hearing, the petitioners, include Plaintiff Damascus, voluntarily dismissed the

proceeding under § 70.51, which cancelled the Board’s hearing and closed the proceeding under

§ 70.51. (See Exhibit F).

         On May 16, 2016, Plaintiffs filed a petition for certiorari with the circuit court. (See Motion

to Dismiss (Dkt. No. 20) Ex. A). In this petition, Plaintiffs argued that the Board departed from

the essential requirements of law when it denied the rezoning application. (Id. ¶¶ 10, 55). They

also alleged that the Board’s decision was not supported by substantial competent evidence and


1
 Although Damascus Trading Company was identified as a petitioner in this request on September 2, 2015, Plaintiffs
allege that Damascus did not take title until November 15, 2015. (Compl. ¶ 33). Plaintiffs contend that, effective
November 15, 2015, Damascus designated Plaintiffs to be the applicants for the rezoning request. (Id.). At that point,
however, the Board already had made the decision to deny the rezoning application. (Compl. ¶ 56).

                                                          4
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 5 of 21 PageID 785




Plaintiffs were denied due process. (Id. ¶¶ 12-13). Finally, they alleged that County denied the

rezoning application because of community opposition to qualified individuals with disabilities.

(Id. ¶ 14). The circuit court rejected all of these arguments on August 10, 2017, when it denied

the petition for certiorari and upheld the Board’s denial of the rezoning application. (Motion to

Dismiss Ex. B).

          After filing a petition for certiorari challenging the Board’s August 5, 2015, decision and

prior to the circuit court’s ruling, Plaintiffs sent a letter to the County on June 10, 2016, requesting

that the County allow Plaintiffs’ proposed use in AG-2 or rezone the property to CFPD. (Compl.

¶ 84). This is the same relief sought in the application for rezoning that was denied by the Board

on August 5, 2015; the same relief sought in the request under § 70.51, which Plaintiffs elected to

voluntarily dismiss; and the same relief sought in the petition for certiorari pending before the

circuit court. Nonetheless, Plaintiffs contend that this letter was a “request for reasonable

accommodation” under the ADA. (Compl. ¶ 84). On August 25, 2016, the County responded to

this letter by denying the relief sought in this letter and explaining the basis for this decision. (Id.).

          On September 7, 2017, Plaintiffs exercised their right to seek second-level appellate review

of the circuit court’s order when they filed their Petition for Writ of Certiorari in the Second DCA.

(Motion to Dismiss Ex. C). Specifically, they “argued that the County Commission’s denial of

Petitioners’ application was due to discriminatory community opposition to people recovery from

drug and alcohol addiction, a legally protected class under the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq.” (Id. at 6). The Second DCA rejected Plaintiffs’ arguments and denied the

petition for certiorari, upholding the circuit court’s order, on April 20, 2018. (Motion to Dismiss

Ex. E).

          More than a year later and four days prior to the expiration of the statute of limitations



                                                    5
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 6 of 21 PageID 786




under the ADA, Plaintiffs filed the instant lawsuit challenging the Board’s decision on the rezoning

application on August 5, 2015. (Compl. ¶ 3).

II.     Plaintiffs’ Public Records Request and Publicly Available Information

        On May 25, 2016, Plaintiffs made an expansive public records request of the County. (See

Exhibit G). Specifically, this request sought e-mail communications; calendars and visitors logs

for the commissioners; phone records; “any communications” regarding Plaintiffs with any

member of the public; “any communications” with Plaintiffs or their employees; and “all

documents provided to or created by Lee County from 1990 to the present, relating to the County’s

implementation of the Fair Housing Amendments Act and the Americans with Disabilities Act.

(See id.). These requests also are encompassed in Request Nos. 6, 16, 17, 18, 19, 20, and 21 in

this First Motion to Compel.

        On May 26, 2016, the County acknowledged receipt of the public records request and

provided a link to the lobbyist logs for the commissioners and staff. (See Exhibit H). Indeed, all

of the lobbyist logs for the commissioners and other employees who are required to retain them

under     Lee      County      Ordinance       03-14     are     available      online.        (See

https://www.leeclerk.org/departments/minutes/lobbyist-information).          On June 1, 2016, the

County requested clarification regarding the other information sought in this public records

request. (See Exhibit I). In particular, it explained that this request sought e-mail communications

regarding all employees of Lee County (the same as Plaintiffs’ requests in this motion) and would

require a search of each individual mailbox for approximately 2,500 employees. (See id.).

Plaintiffs responded by limiting the e-mail search request to employees of Lee County

Development Services and Lee County Attorney’s Office. (See Exhibit J). It also limited the

request for phone records, calendars, and visitors’ logs to the commissioners and their assistants.



                                                 6
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 7 of 21 PageID 787




(See id.). The County requested a deposit, which was paid for by Plaintiffs’ counsel. (See Exhibit

K; Exhibit L). In response, the County produced the requested records, including the zoning file

for the subject property (see Exhibit M), the documents related to the implementation of the FHA

and ADA (see Exhibit N), and the emails and calendars (see Exhibit O; Exhibit P). The e-mail

search consisted of a search of 157 email accounts over three-year period of time. (See Exhibit K).

        The County also maintains a wealth of information related to its land development and

zoning process online. First, The Lee Plan, which is the County’s comprehensive plan for growth

in unincorporated Lee County,2 is available at https://www.leegov.com/dcd/planning/leeplan. The

document available online, which is searchable and hyperlinked (both internally and to applicable

ordinances), also contains a chronology of all adopted amendments to the Lee Plan. (Id.). This

link also provides access to the appendix, tables, and maps as well as links to recent ordinances

enacted related to the plan. (Id.). It also provides access to comprehensive plan amendments under

review. (Id.).

        Next,       the      County’s        Land        Development          Code       is      available       at:

https://library.municode.com/fl/lee_county/codes/land_development_code.                       This site provides

access to the entire land development code for the County. (Id.). It contains the current land

development code as well as the supplements and amendment dating back to April 18, 2012. (Id.).

It is fully searchable and hyperlinked. (Id.). The County’s resources also provide a link to the

annotations and amendments under review. (Id.).

        The County provides access to its online database of records regarding building services,

code enforcement, contractor licensing, zoning (including planned development and requests for



2
 Objective 5.1.5 was referenced and discussed in the Board’s August 5, 2015, decision. Additionally, Objective 135.6
provides for accommodations for those individuals with disabilities. Both of these provisions as well as all other
provisions of The Lee Plan are accessible at this link.

                                                         7
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 8 of 21 PageID 788




relief under § 70.51), development services, planning, natural resources, utilities, and department

of transportation. (See https://accelaaca.leegov.com/aca/; https://www.leegov.com/dcd/eServ). It

also allows a global search to be conducted of all of these departments by case number, address,

strap number, or license number. (Id.). For example, this database shows all of the code

enforcement complaints regarding the subject property and the results can be downloaded into an

Excel file. (Id.). It also allows for searches of zoning applications by several different criteria,

including record type and outcome, address, and name of business. (Id.). As the County’s website

explains, this online portal “offers 24/7 online services to interact with the County’s permitting

system.” (Id. at https://www.leegov.com/dcd/eServ). The County’s zoning process is explained

in detail at: https://www.leegov.com/dcd/zoning, which also provides a list of applications

currently under review.

       As Plaintiffs are aware, the zoning case files also are available online. This information is

available at: https://www.leegov.com/dcd/zoning/zsearch/cases. Thus, the database can be used

to locate zoning cases and the zoning case file is available via this link. The website explains how

these two databases work together to provide information to the public. (Id.). The zoning case

files can be searched by project name or case number, which are both available in the database

search. (Id.). The County’s document search also provides access to zoning resolutions and

hearing examiner decisions and recommendations. (Id. at https://www.leegov.com/dcd/document-

search).

       Finally, the County also provides access to a number of different maps, including its zoning

maps. The maps are available at: https://www.leegov.com/gis/maps. It has an interactive zoning

map available at: https://leegis.leegov.com/LeeSpInS/.

       Defendant explained all of these available online resources during the conferral regarding



                                                 8
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 9 of 21 PageID 789




Plaintiffs’ First Motion to Compel. Plaintiffs asserted, however, that Defendant had an obligation

to re-produce the documents already provided in response to the public records request as well as

produce copies of the documents maintained electronic on its website. As set forth below,

Plaintiffs’ broad requests do not seek relevant information under Rule 26(b) nor do they seek

information that is proportional to the needs of the case.

       Nonetheless, even if the Court were to set aside these standards, Plaintiffs otherwise have

equal access to the information that they are seeking through these public resources. It is unduly

burdensome to require the re-production of information previously provided as well as information

that is publicly available to Plaintiffs. See Rule 34(b)(2)(E) (“A party need not produce the same

electronically stored information in more than one form.”); Thomas v. The City of Jacksonville,

No. 3:13-CV-776-J-39PDB, 2014 WL 12708970, at *1 (M.D. Fla. July 16, 2014) (But “[i]t is well

established that discovery need not be required of documents of public record which are equally

accessible to all parties.”); see also Amerisure Ins. Co. v. FCCI Ins. Co., No. 8:18-CV-3042-T-

24SPF, 2019 WL 8358710, at *3 (M.D. Fla. Nov. 6, 2019)(“Plaintiffs need not produce those

documents that are public record and equally accessible to FCCI/NTIC as they are to Plaintiffs”).

Thus, contrary to Plaintiffs’ assertion (First Motion to Compel at 8), Defendant is not required to

produce documents, such as those identified above, that are equally accessible and publicly

available.

III.   The Relevant Period of Time

       For most of the requests, Plaintiffs contend that the relevant period of time is 2014 to the

present. However, this time period is vastly overbroad. Based on Plaintiffs’ Complaint, they are

challenging the Board’s decision on August 5, 2015. (See Compl. ¶ 3). Setting aside the fact that

Plaintiffs allege that they did not have title at the time of that decision (see Compl. ¶ 33), at most,



                                                  9
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 10 of 21 PageID 790




 the relevant period is from the date of application (November 5, 2014) until the Board’s decision

 on August 5, 2015. (Compl. ¶¶ 32, 56). Although Plaintiffs do not allege that the ADA violation

 is the failure to grant Plaintiffs’ request on June 10, 2016 (see Compl. ¶ 3), even if the Court

 considers that request, it only adds the period of June 10, 2016, until August 25, 2016 (the date of

 the response) to the relevant period. Plaintiffs have not and cannot articulate any relevance for the

 period after August 25, 2016. Merely because Plaintiffs delayed in filing this action for four years

 does not render that period of time part of the relevant period. Moreover, as addressed below,

 many of Plaintiffs’ request well exceed the time period of 2014 to the present; yet, there also is no

 basis for these expansive requests in this case.

 IV.     Defendant’s General Objections, Reservation of Rights, and Production of
         Documents

         Plaintiffs object to Defendant’s general objections and reservation of rights asserting that

 both must be struck or overruled. (First Motion to Compel at 5-6). First, there is nothing improper

 about Defendant’s reservation of rights. Plaintiffs contend that this reservation “reserves all other

 objections.” However, that is not accurate. Indeed, as reflected in the plain language of the

 reservation, this statement relates to the right to object to these documents at trial. It is clear from

 this reservation that no documents are being withheld in response to these requests under this

 reservation. Instead, Defendant explains that it may object to the introduction of any of these

 documents at trial, which it has a right to do, even though they have been produced in this case.

         As Defendant explained in its conferral with Plaintiffs, the general objections are directed

 to the six pages of definitions and instructions in Plaintiffs’ requests, which are then incorporated

 by reference into each request. (See First Motion to Compel Ex. 1). To the extent that the six-

 pages of instructions and definitions are intended to expand the scope of the requests as stated,

 Defendant has made these objections and incorporated them into its responses, just as Plaintiffs


                                                    10
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 11 of 21 PageID 791




 have incorporated their six pages of instructions and definitions in their requests. Defendant has

 not asserted boilerplate objections to these requests. Instead, in response to the specific requests,

 it asserted specific objections, the basis for each objection, and whether it was withholding

 information in response to these requests. When Defendant has agreed to produce documents in

 response to a request, it has specifically identified the documents that it has agreed to produce. It

 is clear in Defendant’s response whether the question has been fully answered or not. Thus,

 Defendant’s response is far from the boilerplate objections identified in the case law cited in the

 First Motion to Compel.

            Defendant has produced the documents that it agreed to produce in addition to identifying

 the publicly available resources that Plaintiffs can access. During the conferral of the parties on

 December 3, 2020, Plaintiffs did not continue to assert that they have not received Defendant’s

 responsive documents.3

 V.         Plaintiffs’ Specific Requests

            In order to obtain discovery, it must be relevant and proportional to the needs of this case.

 Fed. R. Civ. P. 26(b)(1). The burden is on Plaintiffs, as the party seeking the discovery, to show

 the relevancy of the request. Gonzalez v. RFJD Holding Co., No. 14-61041-CIV, 2014 WL

 12600140, at *2 (S.D. Fla. Aug. 25, 2014); Robles v. RFJD Holding Co., No. 11-62069-CIV, 2013

 WL 12383426, at *2 (S.D. Fla. Jan. 3, 2013). The scope of discovery “is not so liberal as to allow

 a party to roam in the shadow zones of relevancy and to explore a matter which does not presently

 appear germane on the theory that it might conceivably become so.” Miljkovic v. Wallenius

 Wilhelmsen Logistics Americas, LLC, No. 3:12-CV-786-J-12MCR, 2013 WL 1787810, at *3

 (M.D. Fla. Apr. 26, 2013). In that vein, the Court has broad power “to regulate or prevent



 3
     Therefore, Plaintiffs’ argument regarding Request No. 8 is moot.

                                                           11
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 12 of 21 PageID 792




 discovery even though the materials sought are within the scope of Rule 26(b).” Fed. R. Civ. P.

 26(b) Advisory Committee’s Note (1970); see also Goodman v. Ga. S.W., 147 F. App’x 888, 889

 (11th Cir. Sept. 6, 2005); Wright v. AmSouth Bancorporation, 320 F.3d 1198, 1205 (11th Cir.

 2003). In particular, discovery should be restricted when it is duplicative, redundant, or the burden

 outweighs the likely benefit. Fed. R. Civ. P. 26(b)(2)(C). With these principles, Defendant

 addresses each contested discovery request below.

        A.      Request No. 1

        In this request, Plaintiffs purport to seek “witness statements” from January 1, 2014, to the

 present. (First Motion to Compel at 7). In response, Defendant agreed to produce the transcripts

 of the August 5, 2015, hearing before the Board as well as the transcripts of the three-day

 evidentiary hearing before the hearing examiner. (Id.). During the conferral, Defendant explained

 that there were no other witness statements taken by Defendant during the relevant period of time

 (November 8, 2014-August 5, 2015 and June 10, 2016-August 25, 2016). Plaintiffs asserted during

 the conferral that “witness statement” refers to any email sent to any County employee regarding

 Plaintiffs. This response explains precisely why it was necessary for Defendant to object to this

 vague and ambiguous request. Indeed, as Defendant asserted, Plaintiffs apparently intend this

 request to mean any document that references Plaintiffs, which is not narrowly tailored or

 proportional to the needs of this case. It would be unduly burdensome to require Defendant to

 search for any e-mail communication to any employee of Lee County from any member of the

 public, which is apparently now how Plaintiffs’ interpret this request despite the argument in the

 First Motion to Compel. As a result, Defendant has provided the information based on a reasonable

 interpretation of this request for the relevant period of time as set forth above.

        B.      Request No. 2



                                                   12
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 13 of 21 PageID 793




          In this request, Plaintiffs seeks the county-wide zoning maps for 2015, 2016, and 2020.

 The county-wide maps are not relevant to any claim. As set forth in the Complaint, Plaintiffs

 assert that this claim is about Defendant’s denial of Plaintiffs’ application for rezoning from AG-

 2 to CFPD to operate a detoxification facility. The zoning maps for the entire county-wide area

 are not relevant to any claim. Plaintiffs asserts that they are relevant to “comparing the proposed

 use with other existing uses in the neighborhood.” (First Motion to Compel at 8). However, the

 county-wide area is not the neighborhood. Thus, Plaintiffs’ own argument does not support their

 request.      Nonetheless, the current county-wide zoning map made is publicly available and

 accessible from Defendant’s website. In addition, as Defendant explained during the conferral, it

 will agree to produce the zoning map from 2015 for the specific section, township, and range.

 Plaintiffs, however, refused to agree to this limitation.

          C.       Request No. 3 and 12

          In Request No. 3, Plaintiffs make a broad request for any document “relating to or

 concerning” compliance with the FHA, ADA, the federal Rehabilitation Act, and any state law

 regarding fair housing or discrimination. In Request No. 12, they seek any revisions to the LDC

 in the last 30 years to comply with the ADA or FHA. These are vastly broad requests with no

 reasonable temporal limitation, which has no bearing on Plaintiffs’ claims. As Defendant set forth

 in its objections, due to the vague and broad nature of this request, it is impossible for Defendant

 to identify documents responsive to this request. In addition, Plaintiffs have only brought this

 action under the ADA, but this request seeks information regarding a variety of different laws that

 have no bearing on Plaintiffs’ claim.4 As set forth in the First Motion to Compel, Plaintiffs refuse


 4
   Plaintiffs contend that these laws are interpreted in a similar manner to the ADA, but that assertion does not establish
 the relevance of this broad request. Documents related to the FHA have no bearing on this claim under the ADA.
 Indeed, the FHA bars more than disability discrimination, but discrimination based on other protected characteristics
 that are not protected under the ADA, such as race.

                                                            13
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 14 of 21 PageID 794




 to narrow, clarify, or define Request No. 3 except to eliminate employment policies, which is not

 any significant clarification. (First Motion to Compel at 9). Plaintiffs assert that these requests

 seek “implementation,” “self-evaluation,” and “transition plans” from 30 years ago. Forward-

 looking documents from 30 years ago do not have any relevance to Plaintiffs’ claims here.

          Plaintiffs only argument is that “[h]istory is always relevant in discovery in intentional

 discrimination cases.” (First Motion to Compel at 10). In support of this statement, Plaintiffs cite

 to the Arlington Heights decision in a race discrimination case involving strict scrutiny. (Id.).

 More importantly, it is the historical background of the decision, not history in general, that the

 Court found to be relevant. (Id.). Here, the Board did not rely on any of these documents in

 making a decision.         The historical background of this particular decision started with the

 application for rezoning on November 8, 2014, and concluded with the Board’s decision on August

 5, 2015. These broad and expansive requests have no bearing on Plaintiffs’ claim.5 In addition,

 to the extent that Request No. 12 seeks the revisions to the LDC, those revisions are publicly

 available dating back to 2012. Plaintiffs have not articulated any relevance of a more expansive

 request.

          D.       Request No. 4

          Plaintiffs seek any certification the County made to HUD over a 15-year period regarding

 its compliance with the FHA. As Defendant explained in its objection, Plaintiffs have not brought

 any claim under the FHA and these certifications have no relevance to any claim in this case. In

 the motion, Plaintiffs do not offer any argument to establish the relevance of this request.

          E.       Request Nos. 5, 10, 11, and 26

          Plaintiffs seek every application for a permit, zoning approval, and/or rezoning for a


 5
   Plaintiffs also sought some of this same information in response to the public records requests, which were provided
 to Plaintiffs more than four years ago.

                                                          14
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 15 of 21 PageID 795




 number of different facilities and any “principal and material” documents reflecting community

 opposition.6 Additionally, in Request No. 26, they seek “all reasonable accommodations” sought

 in the last 10 years. These requests are not limited to the rezoning sought here from AG-2 to

 CFPD.7 Instead, these requests seek documents on a county-wide basis for either a ten- or twenty-

 year period. These requests do not seek relevant information or information that is proportional

 to the needs of this case. Whether there has been an application in any part of the County over a

 10- or 20-year period has no bearing on whether the County was required to grant this request in

 the residential area zoned AG-2.8 Plaintiffs assert that, if the County allowed community care

 homes to people without substance abuse disorders, then it would show discrimination. However,

 that is not accurate. The zoning must be similar in all material respects. Lewis v. City of Union

 City, Georgia, 918 F.3d 1213, 1218 (11th Cir. 2019). The use must be materially similar to

 Plaintiffs’ proposed use for the same parcel. Id. There was no commercial use approved for this

 parcel by Plaintiffs or anyone else. Indeed, Plaintiffs continue to use this parcel as a group home.

 (Compl. ¶ 24). It does not matter if the County permitted another group home in a different zoning

 category to operate nor does it matter if there was any community opposition to that particular

 request. It has no bearing on whether the County was obligated to grant the request here.

 Nonetheless, as the County explained during the conferral, the County searched its database to

 determine whether there were any other applications from AG-2 to CFPD during the period of



 6
   Through the conferral, Plaintiffs asserted that they were limiting their requests to “principal and material” documents.
 However, when Defendant asked for a definition of this term, Plaintiffs could not provide one. It does not appear that
 Plaintiffs provided any definition of this term in the motion.
 7
   Furthermore, Request No. 11 appears to ask Defendant to produce documents to establish a negative. Plaintiffs have
 not articulated any relevance for this request. But, even if they had, it would be impossible for Defendant to identify
 documents showing a negative without reviewing every rezoning application for last 20 years. Thus, this is an unduly
 burdensome request, especially when it will not yield any relevant information.
 8
   Even if this request were limited to 6 years, as suggested in Plaintiffs’ motion, it still does not cure this overbroad
 request seeking information outside of the particular zoning for the parcel at issue in this case and outside the relevant
 period of time for Plaintiffs’ claim.

                                                            15
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 16 of 21 PageID 796




 January 1, 2010, to August 5, 2015. Plaintiffs’ application was the only one. To the extent that

 this request seeks Plaintiffs’ application, it has been produced in response to Request No. 8.

 Defendant also explained the publicly available information, including the zoning database where

 Plaintiffs could obtain information regarding other zoning requests as well as a copy of the zoning

 file. Plaintiffs, however, continue to assert their entitlement to these requests.

        F.      Request No. 6, 15, 17, 18, 19, 20, 21, and 22

        Plaintiffs seeks the “principal and material” notes or calendar entries from June 1, 2016, to

 the present regarding the request for accommodation in Request No. 6. Plaintiffs assert no

 argument in support of this request other than that they made a request for accommodation on June

 10, 2016. (First Motion to Compel at 12). In Request No. 15, Plaintiffs seek the “principal and

 material” documents regarding the request for accommodation from June 10, 2016, to the present.

 Plaintiffs offer no argument as to why this request or the time period is relevant other than that this

 is a “central issue” in this case. As set forth above, Plaintiffs omitted this request when identify

 the basis for the claim in the Complaint. (See Compl. ¶ 3). Additionally, in Request Nos. 17, 18,

 19, 20, 21, and 22, Plaintiffs seeks a variety of communications without defining what the specific

 employees of County involved in these communications. Plaintiffs also seek to expand this request

 beyond the relevant period of time as described above. Plaintiffs also fail to establish the relevance

 for any of these requests, including what relevance communications with other state or local

 agencies would have on Plaintiffs’ claims.

        The request for accommodation, as Plaintiffs characterize it, was denied on August 25,

 2016. Plaintiffs present no argument for why documents after August 25, 2016, would be relevant.

 In addition, Plaintiffs already have received the calendars and lobbying logs for the commissioners

 in response to the public records requests. The other lobbying logs are publicly available.



                                                   16
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 17 of 21 PageID 797




 Likewise, Defendant already performed a search of 157 e-mail accounts in response to Plaintiffs’

 request for email searches, which were produced more than four years ago. Thus, while Defendant

 has fulfilled its obligation under any reasonable interpretation of these requests, as it explained

 during the conferral process, it will agree to perform a search of the following e-mail accounts:

 Audra Ennis, Anthony Palermo, Michael Pavese, Susan Hollingsworth, Pamela Houck, Paul

 O’Connor, Sam Lee, Susie Derheimer, Larry Kiker, Frank Mann, John Manning, Cecil

 Pendergrass, Brian Hamman, Robert Price, John Fredyma, Sharon Jenkins-Owen, Lili Wu, Charles

 Jakacki, Mary Gibbs, Richard Toms, Mark Trank, Robert Stewart, David Loveland, Shawn

 McNulty, and Dave Paschall to search for responsive calendar entries; notes; communications

 regarding Plaintiffs’ June 10, 2016, request; or the subject areas in Request No. 17-209 during the

 relevant period of time identified above.10 Plaintiffs, however, rejected this proposed limitation.

          G.       Request No. 7 and 9

          Plaintiffs served broad requests for any documents of history, interpretation, purpose, or

 enforcement of various ordinances and zoning districts. These are expansive and undefined

 requests for documents as set forth in Defendant’s objection. Defendant’s objection is not a

 boilerplate objection, but specifically identifies the deficiencies in these requests, which appear to

 seek any document commenting on these provisions by any employee of the County. It is

 impossible for Defendant to identify the documents responsive to this request, even if Plaintiffs



 9
  During the conferral, Plaintiffs agreed to define the “state of Florida employees and officials” as used in Request No.
 19 to the Department of Children and Families, Agency for Healthcare Administration, and Department of Health.
 These limitations do not appear in Plaintiffs’ motion. Nonetheless, the “state of Florida employees and official” is too
 broad in order for Defendant to be able to identify any responsive documents. Even as defined in the conferral, this
 request also is duplicative of Request No. 21 and 22. Defendant should not be required to respond to duplicative
 requests.
 10
    Defendant identified these individuals from a review of the zoning case file, code enforcement activity, and
 Plaintiffs’ letter dated June 10, 2016. Plaintiffs have not identified any other relevant individuals; instead, they rely
 on broad categories of employees for their requests. Defendant already has produced in response to Request No. 8,
 Plaintiffs request on June 10, 2016, and Defendant’s response on August 25, 2016.

                                                           17
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 18 of 21 PageID 798




 had established the relevance of these requests, which they have not. Plaintiffs have not even

 attempted to articulate the relevance of these requests. Nonetheless, as Defendant explained to

 Plaintiffs, Defendant’s land development code and its amendments since 2012 are publicly

 available. Additionally, The Lee Plan and its amendments likewise are available online. Plaintiffs,

 however, have refused to clarify, define, or withdraw these expansive requests.

        H.      Request No. 13

        In this request, Plaintiffs seeks the “principal and material” documents regarding the factual

  basis for any denial of any allegation in the Complaint. However, Defendant already agreed to

  produce in response to Request No. 8, the documents that it intends to use to support its defenses.

  As set forth in its objection, this request is duplicative of Request No. 8. Plaintiffs do not provide

  any argument to distinguish this request from Request No. 8. It is unduly burdensome to require

  Defendant to respond to this duplicative discovery.

        I.      Request No. 14

        Plaintiffs seek the resumes or CVs for the commissioners. However, these documents are

 not relevant to any claim in this case. Plaintiffs assert that they are relevant to conduct background

 investigations regarding the commissioners.            First, the positions previously held by the

 commissioners have no bearing any issue in this case. The commissioners were elected by the

 citizens of Lee County to make the decision that they made in this case. Moreover, the commission

 acts as a body, not individuals, at a duly-constituted public meeting, which is what occurred on

 August 5, 2015. Plaintiffs already have the transcript of that hearing. Thus, there is no basis to

 conduct any “background investigation” or otherwise fish for information regarding the

 commissioners.

        J.       Request No. 16



                                                   18
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 19 of 21 PageID 799




          In this request, Plaintiffs seek the public reaction or complaints to Plaintiffs from January

 1, 2014, to the present. As set forth above, this time period is not relevant. It simply does not

 matter what public reactions and comments were after the rezoning denial or the County’s response

 on August 25, 2016. These reactions or comments could not have been the basis for any of the

 challenged decisions in this case. Any public reactions or comments at the Board hearing or the

 three-day hearing before the hearing examiner were captured in the transcripts of these hearings,

 which Plaintiffs already have. Next, Plaintiffs fail to provide sufficient information for Defendant

 to identify any additional responsive documents. Plaintiffs also do not identify from whom, to

 whom, or when these purported statements were made, which makes it impossible for Defendant

 to identify the documents responsive to this request. Nonetheless, Defendant already conducted a

 search of 157 e-mail accounts in response to the public records request, which sought

 communications regarding several of the individuals who testified during the public hearings.

 Thus, it appears that Plaintiffs already have these documents for the relevant period, and this

 request appears to be duplicative of Request No. 17, which does specifically identify individuals.

 To the extent that this request is directed towards code enforcement complaints made regarding

 Plaintiffs, those documents are publicly available in the County’s database as described above.11

 In their motion, Plaintiffs do not offer any argument as to why this vastly broad and undefined

 request is proper.

          K.       Request No. 23

          This request seeks any communications with the hearing examiners on a number of broad



 11
    For this same reason, Plaintiffs’ request for any code enforcement complaints in Request No. 24 should be denied.
 This information is publicly available. To the extent that Request No. 24 seeks any “police reports,” the County does
 not have a police force as explained in the objection to this request. Any request for police records should be directed
 to the agency or agencies that would have custody of those records. The evidence considered by the Board in making
 its determination was presented during the public hearing on August 5, 2015. Plaintiffs have a transcript of that
 proceeding as well as the zoning case file.

                                                           19
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 20 of 21 PageID 800




 topics, including the land development code.                  This request would encompass nearly every

 communication with the hearing examiner or anyone employed in her office for a six-year period

 of time. Plaintiffs fail to establish the relevance for this request and merely assert it is a “narrow

 request.” Defendant explained in detail in its objection why this request is vastly overbroad and

 does not seek relevant or discoverable information.

          L.       Request No. 25

          In this request, Plaintiffs seek any video recordings of Plaintiffs from January 1, 2014, to

 the present. As Defendant set forth in its objection, Plaintiffs have not identified the specific

 subject matter or the individuals involved. Plaintiffs have not provided sufficient information for

 Defendant to be able to locate any responsive documents. Moreover, Plaintiffs have not articulated

 any relevance for this request in the motion. They merely assert that the time period is narrow and

 it seeks discoverable information.

 VI.      Conclusion

          Based on the foregoing, Defendant respectfully requests that the Court deny Plaintiffs’

 Motion to Compel (Dkt. No. 56).12

           Dated this 7th day of December, 2020.

                                                       Respectfully submitted,

                                                       s/Sacha Dyson
                                                       GREGORY A. HEARING
                                                       Florida Bar No.: 817790
                                                       Gregory.hearing@gray-robinson.com
                                                       SACHA DYSON
                                                       Florida Bar No. 509191
                                                       sacha.dyson@gray-robinson.com

 12
   Although Plaintiffs make a request for attorney’s fees, they present no argument in support of that request. Even if
 the Court were to disagree with Defendant’s position regarding these requests, Defendant asserts that an award of
 attorney’s fees under Rule 37(a)(5) is not warranted as Defendant’s position is substantially justified and Plaintiffs
 failed to confer in good faith as required by Rule 37(a)(5)(A). Indeed, as set forth herein, Defendant offered various
 compromises regarding these requests, which were rejected by Plaintiffs.

                                                          20
Case 2:19-cv-00538-SPC-NPM Document 62 Filed 12/07/20 Page 21 of 21 PageID 801




                                               GRAYROBINSON, P.A.
                                               401 E. Jackson Street, Suite 2700
                                               P.O. Box 3324 (33601-3324)
                                               Tampa, Florida 33602
                                               Telephone: (813) 273-5000
                                               Facsimile: (813) 273-5145
                                               COUNSEL FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 7th day of December, 2020, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to the following: James K. Green, Esq., Attorney for Plaintiffs.



                                            s/Sacha Dyson
                                            Attorney




                                                 21
